SCOTT, J.
The allegation of the complaint is that “the plaintiff signaled for the car to stop at Twenty-Third street, and. the car came to a full stop.” There is not a particle of evidence that the plaintiff gave any signal to the conductor, or that he knew of had reason to know that plaintiff intended to alight. In one place the plaintiff testifies that she did not know where the conductor was when she attempted to get off. Afterwards she said that the conductor was standing on the running board of the car, near the front, and in front of plaintiff, and was looking downtown, so that she saw only the back of his head. This testimony is quite inconsistent with any knowledge on the conductor’s part that plaintiff intended to get off the car. The plaintiff thus *389wholly failed to show notice to the conductor, either in the particular manner alleged in the complaint, or in any other manner.
The judgment must be reversed and a new trial granted, with costs to appellant to abide the event. All concur.